DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2019/051681 filed o September 18, 2019 which claims priority from U.S. Provisional No. 62/733,536 filed on September 19, 2018.

Response to Amendment
	Applicant’s amendment filed on December 15, 2021 has been entered.  Claims 1, 2, 5, 8-10, 22, 23, 51-53, 58-64 and 79-83 are currently pending and presented for examination.  Claims 3, 4, 6, 7, 11-21, 24-50, 54-57 and 65-78 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite since it is dependent upon claim 7 which is canceled.  For the sake of compact prosecution, claim 10 is being interpreted as being dependent upon claim 8 and examined herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8-10, 23, 51-53, 59 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth H. Mayer, Fenway Community Health, Clinical Trials NCT03499483 (First Posted April 17, 2018) in view of Clinical Trials NCT02607930 (First Posted November 18, 2015).
Claims 1, 2, 5, 8-10, 23, 51-53, 59 and 79-81 of the instant application claim a method of preventing an HIV infection in a subject, comprising administering to the subject bictegravir, or a pharmaceutically acceptable salt thereof, emtricitabine, or a pharmaceutically acceptable salt thereof, and tenofovir alafenamide, or a pharmaceutically acceptable salt thereof, the method comprising administering the combination within or at about 24 hours after exposure of the subject to the HIV, and administering a second dosage of the combination within or at about 24 hours after the first administration.
Mayer teaches a non-randomized, open label single arm trial conducted at Fenway Health comprising 100 subjects at high risk sexual exposure to HIV (Detailed description). Mayer teaches that each person will receive a 28 day regimen of BIC/F/TAF (Biktarvy®) in a single fixed-dose tablet (Detailed description). BIC/F/TAF (Biktarvy®) is bictegravir, emtricitabine/tenofovir alafenamide (Intervention).  Mayer teaches that possible exposure to HIV could include condomless anal, vaginal, oral, or mucosal (e.g. conjunctival) exposure to ejaculate from a partner who is HIV-1 infected or high risk for HIV infection and of unknown HIV-1 serostatus (may include protected sexual exposure with condom failure, breakage or slippage); or condomless penile exposure to cervicovaginal secretions or anorectal secretions from a partner who is HIV-1 infected or high risk for HIV infection and of unknown HIV-1 serostatus (may include protected sexual exposure with condom failure, breakage or slippage) (Eligibility criteria).  Mayer teaches that the possible sexual exposure to HIV-1 must be recent enough to permit receiving the first dose of study medication within 72 hours from the end of the exposure. 
Thus Mayer teaches once daily Biktarvy® which is the combination of bictegravir, emtricitabine/tenofovir alafenamide, for 28 days for prevention of HIV infection in HIV-1-seronegative adults after high-risk sexual contact (non-occupational post exposure prophylaxis - nPEP) (Brief Summary).
As taught in NCT02607930 Biktarvy® (bictegravir/tenofovir/emtricitabine) is a fixed dose combination containing 50 mg bictegravir, 200 mg emtricitabine, and 25 mg tenofovir alafenamide (see descriptive information).
Thus Mayer teaches administration of a fixed dose combination of 50 mg bictegravir, 200 mg emtricitabine, and 25 mg tenofovir alafenamide for the prevention of HIV after exposure to HIV, wherein the combination is started within 72 hours of exposure, and one pill is administered each day after the first dose for a total of 28 days.
Mayer does not specifically recite that the administration of the first dosage is within or at about 24 hours after exposure.
However, Mayer teaches that the first dosage is within 72hours of exposure.  Therefore since within 72 hours encompasses within about 24 hours after exposure, the cited claims of the instant application are rendered obvious.  Based on the teachings of Mayer, it would have been obvious to a person of ordinary skill in the art to administer the combination as soon as possible to prevent HIV infection after exposure to HIV.  Thus administration within or at about 24 hours which is within 72 hours as taught in Mayer is rendered obvious in view of the teachings of Wong.  Claims 51-53 of the instant application are rendered obvious for the same reasons as detailed above, which is because Mayer teaches administration of a first dosage within 72 hours after exposure which includes 6 hours, 12 hours and 24 hours after exposure as claimed in the claims 51-53.  Furthermore, Mayer teaches daily administration for 28 days and thus administration of the second dosage 24 hours after the first dosage as claimed in claims 51-53 is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 2, 5, 8-10, 23, 51-53, 59 and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (August 2018, AETC Clinical Essentials: HIV testing, rapid ART, PEP, PrEP) in view of Clinical Trials NCT02607930 (First Posted November 18, 2015).
Claims 1, 2, 5, 8-10, 23, 51-53, 59 and 79-81 of the instant application claim a method of preventing an HIV infection in a subject, comprising administering to the subject bictegravir, or a pharmaceutically acceptable salt thereof, emtricitabine, or a pharmaceutically acceptable salt thereof, and tenofovir alafenamide, or a pharmaceutically acceptable salt thereof, the method comprising administering the combination within or at about 24 hours after exposure of the subject to the HIV, and administering a second dosage of the combination within or at about 24 hours after the first administration.
Wong teaches that PEP which is HIV post-exposure prophylaxis should be started within 72 hours of exposure and the sooner, the better (2nd column).  Wong teaches that exposure to HIV includes condomless receptive anal or vaginal sex, sharing needles and condomless insertive anal or vaginal sex (2nd column).  Wong teaches that a preferred PEP regimen includes oral administration of 1 pill per day of Biktarvy® (bictegravir/tenofovir/emtricitabine) for 28 days (2nd column).  Wong teaches HIV includes HIV1/2 (1st column).
As taught in NCT02607930 Biktarvy® (bictegravir/tenofovir/emtricitabine) is a fixed dose combination containing 50 mg bictegravir, 200 mg emtricitabine, and 25 mg tenofovir alafenamide (see descriptive information).
Thus Wong teaches administration of a fixed dose combination of 50 mg bictegravir, 200 mg emtricitabine, and 25 mg tenofovir alafenamide for the prevention of HIV after exposure to HIV, wherein the combination is started within 72 hours of exposure or sooner for best results, and one pill is administered each day after the first dose for 28 days.
Wong does not specifically recite that the administration of the first dosage is within or at about 24 hours after exposure.
However, Wong teaches that the first dosage is within 72hours of exposure and that the sooner the first dosage is administered the better.  Therefore since within 72 hours encompasses within about 24 hours after exposure, the cited claims of the instant application are rendered obvious.  Based on the teachings of Wong, it would have been obvious to a person of ordinary skill in the art to administer the combination as soon as possible to prevent HIV infection after exposure to HIV.  Thus administration within or at about 24 hours which is within 72 hours as taught in Wong is rendered obvious in view of the teachings of Wong.  Claims 51-53 of the instant application are rendered obvious for the same reasons as detailed above, which is because Wong teaches administration of a first dosage as soon as possible within 72 hours after exposure which includes 6 hours, 12 hours and 24 hours after exposure as claimed in the claims 51-53.  Furthermore, Wong teaches daily administration for 28 days and thus administration of the second dosage 24 hours after the first dosage as claimed in claims 51-53 is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 2, 5, 8-10, 22, 23, 51-53, 59-64 and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. U.S. Publication No. 2016/0016973 A1.
Claims 1, 2, 5, 8-10, 22, 23, 51-53, 58-64 and 79-83 of the instant application claim a method of preventing an HIV infection in a subject, comprising administering to the subject bictegravir, or a pharmaceutically acceptable salt thereof, emtricitabine, or a pharmaceutically acceptable salt thereof, and tenofovir alafenamide, or a pharmaceutically acceptable salt thereof, the method comprising administering the combination within or at about 24 hours after exposure of the subject to the HIV, and administering a second dosage of the combination within or at about 24 hours after the first administration.
Carra et al. teaches sodium (2R,5S,13aR)-7,9-dioxo-10-((2,4,6-trifluorobenzyl)carbamoyl)-2,3,4,5,7,9,- 13,13a-octahydro-2,5-methanopyrido[1',2':4,5]pyrazino[2,1-b][1,3]oxazepin-8-olate (bictegravir), the crystalline forms, the pharmaceutical formulations, and the therapeutic uses thereof ([0002], abstract, and [0008]-[0011]).  Carra et al. teaches methods of treating or prophylactically preventing an HIV infection by administering sodium (2R,5S,13aR)-7,9-dioxo-10-((2,4,6-trifluorobenzyl)carbamoyl)-2,3,4,5,7,9,- 13,13a-octahydro-2,5-methanopyrido[1',2':4,5]pyrazino[2,1-b][1,3]oxazepin-8-olate (bictegravir) ([0012]-[0014]).
Carra et al. teaches that "treatment" is the administration of a compound or composition to alleviate or eliminate symptoms of HIV infection and/or to reduce viral load in a patient [0034]. Carra et al. further teaches that "treatment" also encompasses the administration of a compound or composition according to the invention therein, post-exposure of the individual to the virus but before the appearance of symptoms of the disease, and/or prior to the detection of the virus in the blood, to prevent the appearance of symptoms of the disease and/or to prevent the virus from reaching detectible levels in the blood [0034].  Carra et al. teaches that treatment also encompasses the administration of a compound or composition according to the invention therein to prevent perinatal transmission of HIV from mother to baby, by administration to the mother before giving birth and to the child within the first days of life [0034]. Carra et al. further teaches a method for treating an HIV infection in a human having or at risk of having the infection comprising administering to the human a therapeutically effective amount of a compound or composition disclosed therein in combination with a therapeutically effective amount of one or more (e.g., one, two, three, one or two, or one to three) additional therapeutic agents [0075].
Carra et al. teaches that in a particular embodiment, a compound disclosed therein is combined with a first additional therapeutic agent selected from the group consisting of: tenofovir, tenofovir disoproxil fumarate, tenofovir alafenamide, and tenofovir alafenamide hemifumarate and a second additional therapeutic agent, wherein the second additional therapeutic agent is emtricitabine [0133].
Carra et al. teaches that in certain embodiments, a compound disclosed therein is combined with 5-30 mg tenofovir alafenamide fumarate, tenofovir alafenamide hemifumarate, or tenofovir alafenamide and 200 mg emtricitabine [0139]. In certain embodiments, a compound disclosed therein is combined with 5-10; 5-15; 5-20; 5-25; 25-30; 20-30; 15-30; or 10-30 mg tenofovir alafenamide fumarate, tenofovir alafenamide hemifumarate, or tenofovir alafenamide and 200 mg emtricitabine [0139]. In certain embodiments, a compound disclosed therein is combined with 25 mg tenofovir alafenamide fumarate, tenofovir alafenamide hemifumarate, or tenofovir alafenamide and 200 mg emtricitabine [0139]. A compound as disclosed in Carra et al. may be used in any dosage amount of the compound such as from 50 mg to 500 mg [0139].
Carra et al. teaches that when a compound disclosed therein is combined with one or more additional therapeutic agents, the components of the composition are administered as a simultaneous or sequential regimen and when administered sequentially, the combination may be administered in two or more administrations. [0141].  Carra et al. further teaches that a compound disclosed therein is combined with one or more additional therapeutic agents in a unitary dosage form for simultaneous administration to a patient, for example as a solid dosage form for oral administration [0142].
Carra et al. teaches that the pharmaceutical compositions can be prepared by combining the compounds with an appropriate pharmaceutically acceptable carrier, diluent or excipient, and may be formulated into preparations in solid, semi-solid, liquid or gaseous forms, such as tablets, capsules, powders, granules, ointments, solutions, suppositories, injections, inhalants, gels, microspheres, and aerosols [0070]. Carra et al. teaches that typical routes of administering such pharmaceutical compositions include, without limitation, oral, topical, transdermal, inhalation, parenteral, sublingual, buccal, rectal, vaginal, and intranasal [0070]. 
Carra et al. teaches the pharmaceutical compositions is prepared for oral administration such as a tablet [0070].  Carra et al. teaches that the pharmaceutical composition can be administered by injection [0071].  Carra et al. teaches that the compounds are administered once or twice daily to prevent infection [0073].
Carra et al. does not specifically recite that the combination is administered within or at about 24 hours after exposure of the subject to HIV.
However, Carra et al. teaches that treatment encompasses the administration of a compound or composition post-exposure of the individual to the virus but before the appearance of symptoms of the disease, and/or prior to the detection of the virus in the blood, to prevent the appearance of symptoms of the disease and/or to prevent the virus from reaching detectible levels in the blood [0034].  Treatment also encompasses the administration of a compound or composition according to the invention therein to prevent perinatal transmission of HIV from mother to baby, by administration to the mother before giving birth and to the child within the first days of life [0034].  Thus Carra et al. teaches administration to the infant within the first days of life after birth which is when exposure to HIV occurs.  Therefore Carra et al. teaches administration to the infant within or about 24 hours after birth (HIV exposure).  Furthermore, since Carra et al. teaches administration post-exposure of the individual to the virus but before the appearance of symptoms of the disease, and/or prior to the detection of the virus in the blood, it would have been obvious to a person of ordinary skill in the art to administer the composition as early as possible very soon after exposure to prevent the virus from multiplying and infecting the patient.  Thus administration within or at about 24 hours or earlier is rendered obvious in view of the teachings of Carra et al.
Claims 51-53 of the instant application are rendered obvious for the same reasons as detailed above, which is because Carra et al. teaches administration within the first days of life after childbirth which is when exposure of the infant to HIV occurs, which includes 6 hours, 12 hours and 24 hours after exposure as claimed.  In addition, Carra et al. teaches administration post-exposure of the individual to the virus but before the appearance of symptoms of the disease, and/or prior to the detection of the virus in the blood, and thus it would have been obvious to a person of ordinary skill in the art to administer the composition as early as possible very soon after exposure which includes 6, 12 and 24 hours after exposure, to prevent the virus from multiplying and infecting the patient.  Thus administration within or at about 24 hours or earlier is rendered obvious in view of the teachings of Carra et al.
Furthermore, Carra et al. teaches daily administration and thus administration of the second dosage 24 hours after the first dosage as claimed in claims 51-53 is rendered obvious.
Claims 62 and 63 of the instant application are rendered obvious since Carra et al. teaches that the pharmaceutical composition can be administered by injection [0071].  Therefore administration to the subject through a medical device such as a syringe which is necessary to administer the composition by injection is rendered obvious in view of the cited prior art teachings.
Claims 80 and 81 of the instant application are rendered obvious since Carra teaches HIV infection in general and thus all strains of HIV are contemplated.  Thus in the absence of secondary considerations such as unexpected results, claims 80 and 81 of the instant application are rendered obvious in view of the teachings of Carra et al.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 58, 82 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. U.S. Publication No. 2016/0016973 A1 as applied to claims 1, 2, 5, 8-10, 22, 23, 51-53, 59-64 and 79-81 above and further in view of Spreen WO 2018/005909 A1.
Claims 58, 82 and 83 of the instant application claim the dosage of bictegravir is about 50 mg or about 100 mg, the dosage of emtricitabine is about 400 mg, and the dosage of tenofovir alafenamide is about 50 mg.
Carra et al. is as set forth above.
Carra et al. does not teach the dosage of emtricitabine is about 400 mg, and the dosage of tenofovir alafenamide is about 50 mg.
Spreen teaches combinations for treating or preventing HIV (abstract).  Spreen teaches preventing an HIV infection in a subject, comprising administering to the subject bictegravir, rilpivirine, emtricitabine (FTC), and tenofovir alafenamide (TAF) (page 6).  Spreen teaches that bictegravir is administered in an amount between about 5 mg to about 100 mg once, twice or three times a day (page 14 lines 29-31).  Spreen teaches that TAF is administered between about 1 mg to about 50 mg once per day (page 15 lines 7-8).  Spreen teaches a dosage form containing 50 or 75 mg bictegravir, 25 mg of rilpivirine, 25 mg of tenofovir alafenamide and 200 mg of emtricitabine (page 15 lines 20-22).  Since Spreen teaches that the compounds may be administered from one to three times per day, Spreen teaches that the daily dosage for bictegravir is 50-150 mg or 75mg-225 mg, 25 mg-75 mg of tenofovir alafenamide and 200 mg-600 mg of emtricitabine (pages 14-15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amount of components contained in a formulation such that optimal prevention of HIV is achieved after exposure to HIV.  Since Spreen et al. teaches that daily dosages for bictegravir is 50-150 mg or 75mg-225 mg, for tenofovir alafenamide is 25 mg-75 mg of and for emtricitabine is 200 mg-600 mg, for the treatment and prevention of HIV, a person of ordinary skill in the art following the teachings of Carra et al. would have been motivated to optimize the amounts of each component based on the teachings of the prior art such that optimal prevention of HIV after exposure to HIV is achieved. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 2, 5, 8-10, 22, 23, 51-53, 58-64 and 79-83 are rejected.  Claims 3, 4, 6, 7, 11-21, 24-50, 54-57 and 65-78 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM